Name: Commission Regulation (EEC) No 2161/83 of 29 July 1983 amending for the second time Regulation (EEC) No 3509/82 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the period 1 January to 31 December 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 83 Official Journal of the European Communities No L 206/57 COMMISSION REGULATION (EEC) No 2161/83 of 29 July 1983 amending (or the second time Regulation (EEC) No 3509/82 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the period 1 January to 31 December 1983 the species Crangon crangon ; whereas the level of the standard value applicable to that species must there ­ fore be adjusted on that market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 13 (7) thereof, Whereas Article 13 of Regulation (EEC) No 3796/81 provides for the payment of financial compensation to producers' organizations which intervene, on certain conditions, in respect of the products listed in Annex I (A) and (D) to that Regulation ; whereas the amount of such financial compensation must be reduced by standard values in the case of products intended for purposes other than human consumption ; whereas Commission Regulation (EEC) No 3509/82 of 23 December 1982 (2), as last amended by Regulation (EEC) No 1498/83 (3), fixed the abovementioned standard values for each mode of disposal for the period 1 January to 31 December 1983 ; Whereas substantial long-term price changes have been recorded on the Danish market for shrimps of Article 1 The Annex to Regulation (EEC) No 3509/82 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 368 , 28 . 12. 1982, p . 25 . (3) OJ No L 152, 9 . 6 . 1983, p. 15 . No L 206 58 Official Journal of the European Communities 30. 7. 83 ANNEX Use of products withdrawn ECU/tonne 1 . Used as animal feed after drying and cutting up or processing into meal : (a) for herring and mackerel :  Denmark 65  United Kingdom 45  other Member States 20 (b) for shrimps of the species Crangon crangon : 10 (c) for other products :  Denmark 60  Italy, Belgium, France 35  other Member States 15 2. Used as animal feed, but otherwise than as specified in point 1 (bait included) : (a) for sardines and anchovies :  Italy, France 50  other Member States 40 (b) for other products :  United Kingdom 20  Ireland 30  other Member States 55 3 . Used for purposes other than animal feed 0